Appeals and cross appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered January 5, 2012. The order dismissed plaintiffs cause of action for gross negligence and otherwise denied the motions of defendants to dismiss the amended complaint.
It is hereby ordered that said appeals and cross appeal are unanimously dismissed without costs.
Same memorandum as in Tiede v Frontier Skydivers, Inc. ([appeal No. 2], 105 AD3d 1357 [2013]).
Present—Smith, J.R, Peradotto, Carni, Valentino and Martoche, JJ.